Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2021

The Court of Appeals hereby passes the following order:

A21A1402. KRISTA RENEE CORDOVA et al. v. AMY DAVIS et al.

      The biological grandmother and step-grandfather of minor child C. C. filed a
petition for custody against C. C.’s biological mother and adoptive father. The trial
court entered a temporary order awarding joint custody of C. C. to the petitioners and
respondents and setting a visitation schedule. Respondents subsequently filed a
motion to dismiss, arguing that the petitioners lacked standing under OCGA § 19-7-1
to bring the action. The trial court denied the motion, and the respondents filed this
direct appeal. We lack jurisdiction.
      “All judgments or orders in child custody cases awarding, refusing to change,
or modifying child custody” are directly appealable. OCGA § 5-6-34 (a) (11). A child
custody determination is “a judgment, decree, or other order of a court providing for
the legal custody, physical custody, or visitation with respect to a child.” OCGA § 19-
9-41 (3).
      The order that the respondents wish to appeal did not include any determination
as to custody or visitation. Instead, it denied their motion to dismiss for lack of
standing. Therefore, the order did not fall within OCGA § 5-6-34 (a) (11), and it is
not directly appealable. Rather, it is an interlocutory ruling that may be appealed only
by following the interlocutory appeal procedure of OCGA § 5-6-34 (b). See Davis v.
Davis, 242 Ga. 322, 322 (249 SE2d 90) (1978); Murphy v. Murphy, 322 Ga. App.
829, 830 (747 SE2d 21) (2013). The respondents’ failure to comply with the
interlocutory appeal requirements deprives this Court of jurisdiction to review this
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/17/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.